OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

   JOHN     CORNYN




                                              March $2001


The Honorable Chad Cowan                              Opinion No. JC-035 1
Jones County Attorney
Third Floor Courthouse                                Re: Whether the City of Anson is a home-rule
P.O. Box 68                                           municipality (RQ-0295-JC)
Anson, Texas 79501


Dear Mr. Cowan:

        ‘you have requested our opinion as to whether the City of Anson is a home-rule municipality.
For the reasons set forth below, we conclude that it is. We begin with a summary of the information
you have provided us.’

        On April 6,1920, voters in the City of Anson approved the adoption of a home-rule charter.
By letter dated the following day, the Mayor, George H. Brockett, filed with the Secretary of State:

                a true and correct copy of the “New Charter of the City of Anson,
                Jones County, Texas,” which was voted upon and by me declared
                elected, in a regularly ordered election held in said City of Anson,
                Texas, on the 6th, day of April, A.D. 1920, by the following vote, to-
                wit: For the Adoption of the Charter-l 19 votes.          Against the
                Adoption of the Charter-50 votes.

Memorandum, note 1 (Exhibit A). On July 29,192 1, the Secretary of State certified the filing of the
charter, noting the following:

                It will be presumed that a city council, or governing body of any city,
                on ordering a charter election for a city of more than 5,000
                inhabitants, first ascertained its population and its findings in this
                respect [are] conclusive.

Id. (Exhibit B at 2).




         ‘See Memorandum from Honorable Chad Cowan, Jones County Attorney, to Honorable John Comyn, Attorney
General of Texas (Oct. 13,200O) (on file with Opinion Committee) [hereinafter Memorandum].
The Honorable    Chad Cowan     - Page 2        (JC-035 1)




         Cities having a population of 5000 or fewer, under the terms of article XI, section 4 of the
Texas Constitution, may be chartered only by general law. See TEX. LOC. GOV’T CODEANN. chs.
6, 7 (Vernon 1999 & Supp. 2001). By contrast, article XI, section 5, adopted in 1912, permits a
municipality of more than 5000 persons to hold an election to adopt a charter. You indicate your
belief that the City of Anson did not have a population of 5000 in 1920, and has never, in fact, had
a population of more than 5000. The 1990 decennial census shows the population of Anson to be
2644. See 1 BUREAUOFTHECENSUS,U.S. DEP’T OFCOMMERCE,1990 CENSUSOFPOPULA~ON:
General Population Characteristics: Texas 4 (1992) (Population of City of Anson: 2644). Your
question is whether the city is at the present time a home-rule municipality under article XI, section
5, or a general-law municipality. A 1965 decision of the Texas Supreme Court provides the answer
to your question.

        In State ex rel. Rose v. City ofLa Porte, 386 S.W.2d 782 (Tex. 1965), the state brought a quo
warrant0 action on behalf of three individuals challenging the home-rule charter of the City of La
Porte. The trial court held that the charter was void, apparently because it found that La Porte did
not have a population of more than 5000. Both the appellate court and the Texas Supreme Court
overturned that decision, finding that La Porte was a home-rule city. The supreme court opted to
“squarely meet” the “question of whether the governing body of a city is properly empowered to
determine whether or not, population wise, its city is eligible to adopt the powers and privileges
granted by Article XI, Section 5, of the Texas Constitution[,]” because “[a]n answer to this question
is important not only to La Porte, but to all cities in Texas which are similarly situated.” Id. at 784.

         The Texas Supreme Court reasoned that, “in adopting the Home-Rule Amendment to the
Constitution, the voters had no intention of leaving the matter of population determination open
indefinitely and subject to question until finally settled by judgment in a quo warranto judicial
proceeding.” Id. “It would be wholly unrealistic,” the court found, “to hold that the electorate at the
time of the adoption of the amendment intended that the census rule should control the determination
of population.” Id. at 786. Thus, the court concluded that:

                the matter of population determination is placed directly in the hands
                of the City’s governing body, . . . and. . . when the governing body
                once ascertained the fact that La Porte had a population of more than
                5000 at the time of the adoption of its Home-Rule Charter, such
                ascertainment is presumed to have been validly exercised in the
                absence of allegations and of proof of fraud, bad faith or abuse of
                discretion.

Id. at 785.

        The letter from the Mayor of Anson to the Secretary of State indicated that the charter
election held on April 6, 1920, was a “regularly ordered election.” Memorandum, supra note 1
(Exhibit A). As the Secretary of State noted in certifying the municipal charter, it must be presumed
that, when a city’s governing body orders a charter election that is available only to a city of more
The Honorable   Chad Cowan    - Page 3        (JC-0351)




than 5000 inhabitants, such governing body has first ascertained that its population exceeds that
figure. See id. (Exhibit B at 2). The Texas Supreme Court’s decision in City ofLa Porte then places
that determination beyond dispute, except where there is proof of fraud, bad faith, or abuse of
discretion. In the absence of such proof, voter approval of the 1920 charter means that the City of
Anson is, and has been since April 6, 1920, a home-rule municipality operating under article XI,
section 5 of the Texas Constitution.
The Honorable   Chad Cowan   - Page 4       (JC-0351)




                                     SUMMARY



              The City of Anson is a home-rule municipality,   and has been so since
          April 6,192O.




                                            Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERWIN
Deputy Attorney General - General Counsel

SUSAN D. GUSKY
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General - Opinion Committee